--------------------------------------------------------------------------------

Exhibit 10.3

INVESTORS’ RIGHTS AGREEMENT

          THIS INVESTORS’ RIGHTS AGREEMENT is made as of the 2nd day of
September 2010, by and among Jinhao Motor Company (the “Company”), the investors
listed on the Schedule of Series A Preferred Investors attached hereto as
Exhibit A and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”) and Mr. Tsoi Chak Shing (the “Major
Shareholder”).

RECITALS

          WHEREAS, the Company, the Major Shareholder, the subsidiaries of the
Company and the Investors are parties to the Securities Purchase Agreement for
the sale and purchase of units comprise of Series A Preferred Stock and Warrants
dated as of August 11, 2010 (the “Purchase Agreement”); and

          WHEREAS, in order to induce the Company to enter into the Purchase
Agreement and to induce the Investors to invest funds in the Company pursuant to
the Purchase Agreement, the Investors and the Company hereby agree that this
Agreement shall govern the rights of the Investors to cause the Company to
register shares of Common Stock issuable to the Investors, to receive certain
information from the Company, and to participate in future equity offerings by
the Company, and shall govern certain other matters as set forth in this
Agreement;

          NOW, THEREFORE, the parties hereby agree as follows:

          1.      Definitions. For purposes of this Agreement:

  (a)

Capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

        (b)

For purpose of this Agreement:

          “Additional Selling Shareholder Transfer Notice” has the meaning set
forth in Section 5(c).

          “After Tax Net Profit” means the Company’s consolidated operating
profit after taxes and minority interests for a given fiscal year determined in
accordance with IFRS as audited by a any Big Four Accounting Firm, excluding
extraordinary and non-recurring gains.

          “Big Four Accounting Firm” means KPMG, PricewaterhouseCoopers,
Deloitte Touche Tohmatsu or Ernst & Young, including their respective member
firms in the PRC and Hong Kong, or any other global accounting firm agreed to by
the Investors and the Company, in each case so long as it is registered with the
Public Company Accounting Oversight Board.

          “Certificate of Designation” means the certificate of designation of
series A redeemable convertible preferred stock of the Company, as may be
amended from time to time.

          “Co-Sale Right Holder” has the meaning set forth in Section 6(a).

--------------------------------------------------------------------------------

          “Core Business” means the production and distribution of motorcycles,
small engines and electric vehicles and the relevant related activities.

          “Effectiveness Period” means, as to any registration statement
required to be filed pursuant to this Agreement, the period commencing on the
date when such registration statement is declared effective by the Commission
and ending on the earlier to occur of (a) the second anniversary of such
effective date, or (b) such time as all of the Registrable Securities covered by
such registration statement have been publicly sold by the Investors included
therein.

          “Exempt Issuance” has the meaning set forth in Section 4(f). “Exercise
Notice” has the meaning set forth in Section 5(b). “Family Members” has the
meaning set forth in Section 6(f). “Guarantors” has the meaning set forth in
Section 7(a).

          “Guaranteed Obligations” has the meaning set forth in Section 7(a).

          “Holder” means any holder of Registrable Securities.

          “Holders’ Expenses” has the meaning set forth in Section 2(d).

          “Investment Amount” means, with respect to each Investor, the
Investment Amount indicated on such Investor’s signature page and set forth
opposite such Investor’s name on Exhibit A to the Purchase Agreement.

          “Investor Director” has the meaning set forth in Section 7(e).

          “Lead Investor” means DBS Nominees (Private) Limited, a Singapore
company.

          “Liquidation Event” has the meaning set forth in Section 2(i).

          “New Securities” means, subject to the terms of Section 4 hereof, any
newly issued shares of Common Stock or Common Stock Equivalent.

          “Offered Sharers” has the meaning set forth in Section 5(a).
“Piggyback Notice” has the meaning set forth in Section 2(b). “Pre-Notice” has
the meaning set forth in Section 4(a).

          “Prohibited Transfer” has the meaning set forth in Section 6(g).

          “Pro Rata Portion” has the meaning set forth in Section 4(a).

          “Qualified IPO” means the sale by the Company of shares of the Common
Stock in a registered public offering on a Qualified Trading Market in which the
Company sells shares of its stock, based on a post-money valuation of no less
than US$400,000,000 and the holders of the Series A Preferred Stock are able to
offer and sell at least 50% of the Common Stock that would be received upon the
Forced Conversion pursuant to subparagraph 6(b)(i) of the Certificate of
Designation.

2

--------------------------------------------------------------------------------

          “Qualified Trading Day” means a day on which the Common Stock is
traded on a Qualified Trading Market.

          “Qualified Trading Market” means whichever of the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market.

          “Registrable Securities” means (i) the Shares, (ii) any shares of
Common Stock owned or hereafter acquired by the Investors, and (iii) shares of
Common Stock issued as a dividend or other distribution with respect to, in
exchange for, or in replacement of, the shares referred to in (i) and (ii)
herein.

          “Remaining Offered Shares” has the meaning set forth in Section 5(c).

          “Sale Proceeds” has the meaning set forth in Section 6(d).

          “Selling Shareholder” has the meaning set forth in Section 5(a).

          “Selling Shareholder Transfer” has the meaning set forth in Section
5(a).

          “Selling Shareholder Transfer Notice” has the meaning set forth in
Section 5(a).

          “Special Voting Transactions” has the meaning set forth in Section 8.

          “Subsequent Financing” has the meaning set forth in Section 4(a).

          “Subsequent Financing Notice” has the meaning set forth in Section
4(a).

          “Variable Rate Transaction” has the meaning set forth in Section 7(f).

          2.      Registration Rights. The Company covenants and agrees as
follows:

                    (a)      The Company shall file a registration statement as
soon as commercially reasonable, but in any event within thirty (30) days of the
Closing Date, on Form S-1, or such other form that is appropriate, covering the
resale of the Shares and cause such registration statement to become effective
as soon as commercially reasonable, but in any event within one hundred and
fifty (150) days of the Closing Date (which period shall be extended by thirty
(30) additional days in the event such registration statement shall be the
subject of a full review). The Company shall pay each Investor a compensation
equal to 1% of such Investor’s Investment Amount for each month of delay in the
effectiveness of the registration statement up to the greater of (i) 8% of such
Investor’s Investment Amount, and (ii) the amount of damages that such Investor
incurs as a result of such delay if the delay is attributable to the willful
misconduct or intentional breach of either the Company or the Major Shareholder,
provided that the Company shall not be obligated to pay such compensation for
shares for which the Company is unable to fulfill its registration obligations
as a result of rules, regulations, positions or releases issued or actions taken
by the Commission pursuant to its authority with respect to “Rule 415,” and the
Company registers at such time the maximum number of shares of Common Stock
permissible upon consultation with the staff of the Commission.

3

--------------------------------------------------------------------------------

                    (b)      If the Company or any shareholder of the Company
proposes to register any of its Common Stock or any Common Stock Equivalents
under the Securities Act (other than pursuant to an offering of securities in
connection with an employee benefit, share dividend, share ownership or dividend
reinvestment plan or registration of securities in connection with a business
combination transaction) and the registration form to be used may be used by the
Company for the registration of the Registrable Securities, the Company shall
give prompt written notice to the Holders of its intention to effect such a
registration (each a “Piggyback Notice”) and shall include in such registration
statement all Registrable Securities then required to be registered that are not
then covered by an effective registration statement with respect to which the
Company has received written request from the Holders for inclusion therein
within ten (10) days after the date of sending the Piggyback Notice to the
Holders; provided that if the Company and any underwriter reduce the number of
shares proposed to be registered under such registration statement, the shares
to be registered by holders of the Registrable Securities will be reduced
proportionately based on the relative number of Registrable Securities requested
to be registered under such registration statement only after all other
stockholders’ shares are reduced.

                    (c)      In connection with any registration, the Company
shall:

                               (i)      prepare and file with the Commission a
registration statement in a commercially reasonable time with respect to such
securities and use its commercially reasonable efforts to cause such
registration statement to become and remain effective for the Effectiveness
Period, in either case subject however to the requirements of subparagraph (a)
above;

                               (ii)     prepare and file with the Commission
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all securities
covered by such registration statement until the such time as all of such
securities have been disposed of in a public offering;

                               (iii)    furnish to the Holders, at the option of
the Company in electronic format, such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents, as the Holders may reasonably request;

                               (iv)     register or qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions within the United States and Puerto Rico as the
Holders shall reasonably request (provided, however, that it shall not be
obligated to qualify as a foreign corporation to do business under the laws of
any jurisdiction in which it is not then qualified or to file any general
consent to service or process);

4

--------------------------------------------------------------------------------

                               (v)      furnish, at the request of the Holders,
a legal opinion of the counsel representing the Company for the purposes of such
registration, addressed to the Holders, in customary form and covering matters
of the type customarily covered in such legal opinions;

                               (vi)     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make available to its security holders, at the option of the
Company in electronic format, as soon as reasonably practicable, but not later
than eighteen (18) months after the effective date of the Registration
Statement, an earnings statement covering the period of at least twelve (12)
months beginning with the first full month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act; provided, however, that the Company shall
have no such obligation if the Effectiveness Period has expired;

                               (vii)    notify the Holders, at any time when the
offering documents include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and at the request of the Holders, prepare and furnish to such Person(s) such
reasonable number of copies of any amendment or supplement to the offering
documents as may be necessary so that, as thereafter delivered to the Holders of
such shares, such offering documents shall not include any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and to deliver to the Holders of any other
securities of the Company included in the offering copies of such offering
documents as so amended or supplemented;

                               (viii)   keep the Holders informed of the
Company’s best estimate of the earliest date on which the offering documents
will become effective, and promptly notify the Holders of (A) the effectiveness
of such offering documents, (B) a request by the Commission for an amendment or
supplement to such offering documents, (C) the issuance by the Commission of an
order suspending the effectiveness of the offering documents, or of the threat
of any proceeding for that purpose, and (D) the suspension of the qualification
of any securities to be included in the offering documents for sale in any
jurisdiction or the initiation or threat of any proceeding for that purpose; and

                               (ix)     before filing any registration statement
as contemplated by Section 2 hereof and any amendment or supplement thereto
(including any documents incorporated by reference therein), the Company shall
furnish to the Holders copies of all such offering documents, at the option of
the Company in electronic format to the email address for each Holders specified
on the signature pages hereto, which offering documents shall be subject to the
review of such Holders and, where feasible, the Company shall make such changes
in the offering documents as are promptly and reasonably requested by any
Holder. The Holders shall provide their comments to the offering documents, if
any, within 2 Business Days after the receipt of such offering documents.

                    (d)      All registrations (piggyback or otherwise) made by
the Holders will be made solely at the Company’s expense, other than (i) if an
underwritten offering is consented to by the Company, the underwriters’,
broker-dealers’ and placement agents’ selling discounts, commissions and fees
relating to the sale of the Holders’ securities, (ii) any costs and expenses of
counsel, accountants or other advisors retained by the Holders other than
reasonable fees and expenses of one counsel to represent all Holders in
connection with a registration statement filed pursuant hereto, and (iii) all
transfer, franchise, capital stock and other taxes, if any, applicable to the
Holders’ securities (collectively, “Holders’ Expenses”) which shall be paid by
the Holders.

5

--------------------------------------------------------------------------------

                    (e)      In the event of any registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company
shall indemnify and hold harmless each Holder holding such Registrable
Securities, such Holder’s directors and officers, and each other Person
(including each underwriter) who participated in the offering of such
Registrable Securities and each other Person, if any, who controls such Holder
or such participating Person within the meaning of the Securities Act, against
any losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees), or expenses,
joint or several, to which such Holder or any such director or officer or
participating Person or controlling Person may become subject under the
Securities Act or any other statute or at common law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or any alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereto,
(ii) any omission or any alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any other violation of any applicable securities laws, and
in each of the foregoing circumstances shall reimburse such Holder or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such Holder or such director, officer
or participating person or controlling person in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any actual or alleged untrue statement or actual or alleged omission made in
such registration statement, preliminary prospectus, prospectus or amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Holder specifically for use therein.

                    (f)      In the event of any registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, each Holder
holding Registrable Securities agrees to indemnify and hold harmless the
Company, its directors and officers and each other Person, if any, who controls
the Company within the meaning of the Securities Act and any other Holder
selling securities in connection with such registration, against any losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys’ fees), or expenses, joint or
several, to which the Company or any such director or officer or any such Person
may become subject under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or any
alleged untrue statement of any material fact contained in any registration
statement under which such securities were registered under the Securities Act,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto, or (ii) any omission or any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, but in either case only to the extent
that such untrue statement or omission is (A) made in reliance on and in
conformity with any information furnished in writing by such Holder to the
Company concerning such Holder specifically for inclusion in the offering
documents relating to such offering, and (B) is not corrected by such Holder and
distributed to the Holders within a reasonable period of time. Notwithstanding
the provisions of this paragraph, no Holder shall be required to indemnify any
Person pursuant to this paragraph or to contribute pursuant to paragraph (g)
below in an amount in excess of the amount of the aggregate net proceeds
received by such Holder in connection with any such registration under the
Securities Act.

6

--------------------------------------------------------------------------------

                    (g)      If the indemnification provided for above from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this paragraph were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

                    (h)      In order to permit the Holders to sell the
Registrable Securities, if so desired, pursuant to any applicable resale
exemption under applicable securities laws and regulations, the Company shall:

                               (i)      comply with all rules and regulations of
the Commission in connection with use of any such resale exemption;

                               (ii)     make and keep available adequate and
current public information regarding the Company;

                               (iii)    file with the Commission in a timely
manner, all reports and other documents required to be filed under the
Securities Act, the Exchange Act, or other applicable securities laws and
regulations;

                               (iv)     upon written request from any Holder,
furnish to such Holder copies of annual reports required to be filed under the
Exchange Act and other applicable securities laws and regulations; and

7

--------------------------------------------------------------------------------

                               (v)      upon written request from any Holder,
furnish to such Holder, upon written request (A) a copy of the most recent
quarterly report of the Company and such other reports and documents filed by
the Company with the Commission and (B) such other information as may be
reasonably required to permit the Holders to sell pursuant to any applicable
resale exemption under the Securities Act or other applicable securities law and
regulations, if any.

                    (i)      Notwithstanding anything to the contrary herein,
any and all of the Company’s obligations under this Section 2 shall terminate
upon (x) the expiration of the fifth (5th) anniversary of the date of this
Agreement; or (y) the consummation of a Liquidation Event (the “Liquidation
Event”), as such term is defined in the Certificate of Designation.

                    (j)      The Company shall not grant any registration rights
without the consent of the Holders holding a majority in interest of the then
outstanding Registrable Securities prior to the effectiveness of the
registration statement referred to in subparagraph (a) above. Notwithstanding
the foregoing, this restriction shall not apply to the registration rights
granted in connection with the shares issued in an Exempt Issuance prior to the
Qualified IPO, provided that each such issuance shall be subject to the prior
written approval of the Lead Investor.

          3.      Information Rights.

                    (a)      As long as any Investor owns any Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

                    (b)      As long as any Investor owns any Securities and
provided that the Company is not publicly reporting, the Company shall deliver
to each Investor the following documents or reports:

                               (i)      within ninety (90) days after the end of
each fiscal year of the Company, consolidated audited annual financial
statements for the Companies Entities for such fiscal year and a consolidated
balance sheet for the Company Entities as of the end of the fiscal year, audited
and certified by an accounting firm selected by the Company and approved by the
Investors, a copy of the Company Entities’ annual operating plan and budget, and
a management report including a comparison of the financial results of such
fiscal year with the corresponding business plan, all prepared in accordance
with IFRS; and

                               (ii)     within forty-five (45) days of the end
of each quarter (which is not a fiscal year end), a consolidated unaudited
income statement and statement of cash flows for such quarter and a consolidated
balance sheet for the Company Entities as of the end of such quarter, and a
management report which will disclose all material activities (financial or
otherwise) of the Company Entities including a comparison of the financial
results against the Company’s business plan, all prepared in accordance with
IFRS (except for year-end adjustments and except for the absence of notes).

8

--------------------------------------------------------------------------------

                     (c)      Notwithstanding anything to the contrary herein,
any and all of the Company’s obligations under this Section 3 shall terminate
upon the consummation of a Liquidation Event.

          4.      Rights to Future Stock Issuances.

                    (a)      From the date hereof, upon any issuance by the
Company of any New Securities (a “Subsequent Financing”), each Investor who owns
at least 10% of the number of shares of the Securities originally issued to such
Investor shall have the right to purchase up to its Pro Rata Portion of such New
Securities. An Investor’s “Pro Rata Portion” for the purposes of this purchase
right shall be determined according to the number of shares of Common Stock
owned by such Investor immediately prior to the issuance of the New Securities
(assuming the exercise, conversion or exchange of all then outstanding Common
Stock Equivalents) in relation to the total number of shares of Common Stock of
the Company outstanding immediately prior to the issuance of the New Securities
(assuming the exercise, conversion or exchange of all then outstanding Common
Stock Equivalents).

                    (b)      At least ten (10) Trading Days prior to the closing
of the Subsequent Financing, the Company shall deliver to each Investor a
written notice requesting their written approval to receive nonpublic
information regarding the Company (“Pre-Notice”), which Pre-Notice shall ask
such Investor if it wants to review the details of such information (such
additional notice, a “Subsequent Financing Notice”). Upon the request of an
Investor, and only upon a request by such Investor, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one (1) Trading Day after
such request, deliver a Subsequent Financing Notice to such Investor. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder, the person with whom such Subsequent Financing is proposed to be
effected, and attached to which shall be a term sheet or similar document
relating thereto. The Company may deliver the Pre-Notice and Subsequent
Financing Notice to such Investor by e-mail to the e-mail address specified on
the signature pages hereto.

                    (c)      Any Investor desiring to participate in such
Subsequent Financing must provide written notice to the Company by not later
than 5:30 p.m. (New York City time) on the 5th Trading Day after all of the
Investors have received the Pre-Notice that the Investor is willing to
participate in the Subsequent Financing, the amount of the Investor’s
participation, and that the Investor has such funds ready, willing, and
available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no notice from an Investor as of such 5th
Trading Day, such Investor shall be deemed to have notified the Company that it
does not elect to participate.

                    (d)      Each Holder shall have a right of reallotment such
that, if any other Holder fails to exercise the right to purchase its full Pro
Rata Portion of the New Securities, the other participating Holders may exercise
an additional right to purchase, on a pro rata basis, the New Securities not
previously purchased.

9

--------------------------------------------------------------------------------

                    (e)      The Company must provide the Investors with a
second Subsequent Financing Notice, and the Investors will again have the right
of participation set forth above in this Section 4, if the Subsequent Financing
subject to the initial Subsequent Financing Notice is not consummated for any
reason on the terms set forth in such Subsequent Financing Notice within 60
Trading Days after the date of the initial Subsequent Financing Notice.

                    (f)      The rights contained in this Section shall not
apply to the issuance and sale by the Company of:

                               (i)      shares of Common Stock or Common Stock
Equivalents to employees, officers, or directors of the Company, as compensation
for their services to the Company or any of its direct or indirect Subsidiaries
pursuant to arrangements approved by the Board of Directors of the Company
(including approval of the Investor Director);

                               (ii)     shares of Common Stock or Common Stock
Equivalents issued as consideration for the acquisitions of or strategic
transactions with another company or business where the primary purpose is not
to raise capital for the Company or any Subsidiary, which acquisition or
strategic transaction has been approved by the Board of Directors of the Company
(including approval of the Investor Director);

                               (iii)    shares of Common Stock or Common Stock
Equivalents issued in a Qualified IPO;

                               (iv)     shares of Common Stock issued upon
conversion or exercise of Series A Preferred Stock or Warrants issued pursuant
the Purchase Agreement, or any agents’ warrants issued in conjunction with the
units purchased pursuant to the Purchase Agreement; and

                               (v)      additional shares issued in connection
with a financing immediately prior to the Qualified IPO, provided that each such
issuance shall be subject to the prior written approval of the Lead Investor.

Any of the foregoing transactions is referred to as an “Exempt Issuance.”

                    (g)      Notwithstanding anything to the contrary herein,
any and all of the Company’s obligations under this Section 4 shall terminate
upon the earlier to occur of: (x) the consummation of a Liquidation Event; or
(y) an Investor ceases to hold at least 10% of the number of shares of the
Securities originally issued to such Investor.

          5.      Rights of First Refusal.

                    (a)      Transfer Notice. If at any time the Major
Shareholder (the “Selling Shareholder”) proposes to transfer shares to one or
more third parties pursuant to an understanding with such third parties (a
“Selling Shareholder Transfer”), then the Selling Shareholder shall deliver to
the Secretary of the Company and each Holder written notice of the Selling
Shareholder’s intention to make the Selling Shareholder Transfer (the “Selling
Shareholder Transfer Notice”), which Selling Shareholder Transfer Notice shall
include (i) a description of the shares to be transferred (“Offered Shares”),
and (ii) the consideration and the material terms and conditions upon which the
proposed Selling Shareholder Transfer is to be made. The Selling Shareholder
Transfer Notice shall certify that the Selling Shareholder has received an offer
from the prospective transferee(s) and in good faith believes a binding
agreement for the Selling Shareholder Transfer is obtainable on the terms set
forth in the Selling Shareholder Transfer Notice. The Selling Shareholder
Transfer Notice shall also include a copy of any written proposal, term sheet or
letter of intent or other agreement relating to the proposed Selling Shareholder
Transfer.

10

--------------------------------------------------------------------------------

                    (b)      Company’s Option. The Company shall have an option
for a period of ten (10) days from receipt of the Selling Shareholder Transfer
Notice to elect to purchase the Offered Shares subject to the same material
terms and conditions as described in the Selling Shareholder Transfer Notice.
The price at which the Company may exercise its right of first refusal will be
the price offered by the prospective purchaser. The Company may exercise such
purchase option and, thereby, purchase all (or a portion of) the Offered Shares
by notifying the Selling Shareholder in writing before expiration of the such
thirty (30) day period as to the number of such shares that it wishes to
purchase (the “Exercise Notice”). If the Company gives the Selling Shareholder
the Exercise Notice, then payment for the Offered Shares shall be by check or
wire transfer, against delivery of the Offered Shares to be purchased at a place
agreed upon between the parties and at the time of the scheduled closing
therefor, which shall be no later than five (5) Business Days after the
Company’s delivery of the Exercise Notice, unless the value of the purchase
price has not yet been established pursuant to Section 5(e) hereof. If the
Company fails to purchase all of the Offered Shares by exercising the option
granted in this Section 5(b) within the thirty (30) day period provided, the
Offered Shares shall be subject to the options granted to the Holders pursuant
to Section 5(d) and Section 6 hereof.

                    (c)      Additional Selling Shareholder Transfer Notice.
Subject to the Company’s right set forth in Section 5(b) hereof, if at any time
the Selling Shareholder proposes a Selling Shareholder Transfer, then, after the
Company has failed or declined to purchase all, or a portion of, the Offered
Shares, the Selling Shareholder shall give each Holder an “Additional Selling
Shareholder Transfer Notice” which shall notify each Holder of the Company’s
failure to exercise its right with respect to the Offered Shares, and include
all of the information and certifications required in a Selling Shareholder
Transfer Notice and shall additionally identify the Offered Shares which the
Company has declined to purchase (the “Remaining Offered Shares”).

                    (d)      Holders’ Option. The Holders shall have an option
for a period of twenty (20) Business Days from the Holders’ receipt of the
Additional Selling Shareholder Transfer Notice from the Selling Shareholder set
forth in Section 5(c) hereof to elect to purchase their respective pro rata
shares of the Remaining Offered Shares at the same price and subject to the same
material terms and conditions as described in the Additional Selling Shareholder
Transfer Notice. Each Holder may exercise such purchase option and, thereby,
purchase all or any portion of its pro rata share (with any reallotments as
provided below) of the Remaining Offered Shares, by notifying the Selling
Shareholder and the Company in writing, before expiration of the twenty (20)
Business Day period as to the number of such shares which it wishes to purchase
(including any reallotment, up to an indicated share limit). Each Holder’s pro
rata share of the Remaining Offered Shares shall be a fraction of the Remaining
Offered Shares, of which the number of shares of Common Stock (including shares
of Common Stock issuable upon conversion of Preferred Stock) owned by such
Holder on the date of the Selling Shareholder Transfer Notice shall be the
numerator and the total number of shares of Common Stock (including shares of
Common Stock issuable upon conversion of shares of Series A Preferred Stock)
held by all Holders on the date of the Selling Shareholder Transfer Notice shall
be the denominator. Each Holder shall have a right of reallotment such that, if
any other Holder fails to exercise the right to purchase its full pro rata share
of the Remaining Offered Shares, the other participating Holders may exercise an
additional right to purchase, on a pro rata basis, the Remaining Shares not
previously purchased. If a Holder gives the Selling Shareholder notice that it
desires to purchase its pro rata share of the Remaining Offered Shares and, as
the case may be, its reallotment, then payment for the Remaining Offered Shares
shall be by check or wire transfer, against delivery of the Remaining Offered
Shares to be purchased at a place agreed upon between the parties and at the
time of the scheduled closing therefor, which shall be no later than forty-five
(45) days after the Company’s receipt of the Selling Shareholder Transfer
Notice, unless the Selling Shareholder Transfer Notice contemplated a later
closing with the prospective third party transferee(s) or unless the value of
the purchase price has not yet been established pursuant to Section 5(e) hereof.

11

--------------------------------------------------------------------------------

                    (e)      Valuation of Property. Should the purchase price
specified in the Selling Shareholder Transfer Notice or Additional Selling
Shareholder Transfer Notice be payable in property other than cash or evidences
of indebtedness, the Company (or the Holders) shall have the right to pay the
purchase price in the form of cash equal in amount to the value of such
property. If the Selling Shareholder and the Company (or the Holders) cannot
agree on such cash value within ten (10) Business Days after the Company’s
receipt of the Selling Shareholder Transfer Notice (or the Holders’ receipt of
the Additional Selling Shareholder Transfer Notice), the valuation shall be made
by an appraiser of recognized standing selected by the Selling Shareholder and
the Company (or the Holders) or, if they cannot agree on an appraiser within
twenty (20) days after the Company’s receipt of the Selling Shareholder Transfer
Notice (or the Holders’ receipt of the Additional Selling Shareholder Transfer
Notice), each shall select an appraiser of recognized standing and the two
appraisers shall designate a third appraiser of recognized standing, whose
appraisal shall be determinative of such value. The cost of such appraisal shall
be shared equally by the Selling Shareholder and the Company (or the Holders),
with the half of the cost borne by the Company and the Holders borne pro rata by
each based on the number of shares such parties were interested in purchasing
pursuant to this Section 5. If the time for the closing of the Company’s
purchase or Holders’ purchase has expired but for the determination of the value
of the purchase price offered by the prospective transferee(s), then such
closing shall be held on the later of (a) the fifth (5th) Business Day following
delivery of the Exercise Notice or (b) the fifteenth (15th) day after such
valuation shall have been made pursuant to this subsection.

          6.      Right of Co-Sale.

                    (a)      To the extent the Company and the Holders do not
exercise their respective rights of refusal as to all of the Offered Shares
pursuant to Section 5 hereof, then each Holder (a “Co-Sale Right Holder” for
purposes of this Section 6) which notifies the Selling Shareholder in writing
within fifteen (15) days after receipt of the Additional Selling Shareholder
Transfer Notice referred to in Section 5(c) hereof, shall have the right to
participate in such sale of Offered Shares on the same terms and conditions as
specified in the Selling Shareholder Transfer Notice. Such Co-Sale Right
Holder’s notice to the Selling Shareholder shall indicate the number of shares
of Series A Preferred Stock (or shares of Common Stock issued or issuable upon
conversion thereof) the Co-Sale Right Holder wishes to sell under its right to
participate. To the extent one or more of the Holders exercise such right of
participation in accordance with the terms and conditions set forth below, the
number of shares of Offered Shares that the Selling Shareholder may sell in the
Selling Shareholder Transfer shall be correspondingly reduced.

12

--------------------------------------------------------------------------------

 

                    (b)      Each Co-Sale Right Holder may sell all or any part
of that number of shares of Series A Preferred Stock (or shares of Common Stock
issued or issuable upon conversion thereof) equal to the product obtained by
multiplying (i) the aggregate number of shares of Offered Shares covered by the
Transfer Notice less any shares purchased by the Company or Holders pursuant to
Section 5 by (ii) a fraction, the numerator of which is the number of shares of
Common Stock (including shares of Common Stock issuable upon conversion of
shares of Series A Preferred Stock), owned by the Co-Sale Right Holder on the
date of the Selling Shareholder Transfer Notice and the denominator of which is
the total number of shares of Common Stock (including shares of Common Stock
issuable upon conversion of shares of Series A Preferred Stock) owned by the
Selling Shareholder and all of the Co-Sale Right Holders on the date of the
Selling Shareholder Transfer Notice.

                    (c)      Each Co-Sale Right Holder shall effect its
participation in the sale by promptly delivering to the Selling Shareholder for
transfer to the prospective purchaser:

                               (i)      a certificate certifying that such
Co-Sale Right Holder owns the shares to be sold free and clear of liens, claims
and encumbrances, and has the full right and power to transfer such shares; and

                               (ii)     one or more stock certificates, properly
endorsed for transfer, which represent:

                                           (A)      the number of shares of
Common Stock which such Co-Sale Right Holder elects to sell; or

                                           (B)      the number of shares of
Series A Preferred Stock which are at such time convertible into the number of
shares of Common Stock which such Co-Sale Right Holder elects to sell; provided,
however, that if the prospective third-party purchaser objects to the delivery
of Series A Preferred Stock in lieu of Common Stock, such Co-Sale Right Holder
shall convert such Series A Preferred Stock into Common Stock and deliver Common
Stock as provided in this Section 6. The Company agrees to make any such
conversion concurrent with the actual transfer of such shares to the purchaser
and contingent on such transfer.

                    (d)      The stock certificate or certificates that the
Co-Sale Right Holder delivers to the Selling Shareholder pursuant to Section
6(c) shall be transferred to the prospective purchaser in consummation of the
sale of the Series A Preferred Stock (or Common Stock issued or issuable upon
conversion thereof) pursuant to the terms and conditions specified in the
Selling Shareholder Transfer Notice, and the Selling Shareholder shall
concurrently therewith remit to such Co-Sale Right Holder that portion of the
sale proceeds to which such Co-Sale Right Holder is entitled by reason of its
participation in such sale (the “Sale Proceeds”); provided, however, that the
Selling Shareholder shall not be obligated to issue any Sale Proceeds to the
Co-Sale Right Holder unless the certificates evidencing the Series A Preferred
Stock (or Common Stock issued or issuable upon conversion thereof) are either
delivered to the Selling Shareholder, or the Co-Sale Right Holder notifies the
Selling Shareholder that such certificates have been lost, stolen or destroyed
and executes an agreement reasonably satisfactory to the prospective purchaser
to indemnify the prospective purchaser from any loss incurred in connection with
such certificates. To the extent that any prospective purchaser or purchasers
prohibits such assignment or otherwise refuses to purchase shares or other
securities from a Co-Sale Right Holder exercising its rights of co-sale
hereunder, the Selling Shareholder shall not sell to such prospective purchaser
or purchasers any Offered Shares unless and until, simultaneously with such
sale, the Selling Shareholder shall purchase such shares or other securities
from such Co-Sale Right Holder for the same consideration and on the same terms
and conditions as the proposed transfer described in the Selling Shareholder
Transfer Notice.

13

--------------------------------------------------------------------------------

                    (e)      Non-Exercise of Rights. To the extent that the
Company and the Holders have not exercised their right to purchase the Offered
Shares or the Remaining Offered Shares within the time periods specified in
Section 5 hereof and the Holders have not exercised their rights to participate
in the sale of the Offered Shares or the Remaining Offered Shares within the
time periods specified in Section 6 hereof, the Selling Shareholder shall have a
period of sixty (60) days from the expiration of such rights in which to sell
the Offered Shares or the Remaining Offered Shares, as the case may be, upon
terms and conditions (including the purchase price) no more favorable than those
specified in the Selling Shareholder Transfer Notice to the third-party
transferee(s) identified in the Selling Shareholder Transfer Notice. The
third-party transferee(s) shall acquire the Remaining Offered Shares free and
clear of subsequent rights of first refusal and co-sale rights under this
Agreement. In the event Selling Shareholder does not consummate the sale or
disposition of the Remaining Offered Shares within the sixty (60) day period
from the expiration of these rights, the Company’s first refusal rights and the
Holders’ first refusal rights and co-sale rights shall continue to be applicable
to any subsequent disposition of the Offered Shares or the Remaining Offered
Shares by the Selling Shareholder until such right lapses in accordance with the
terms of this Agreement. Furthermore, the exercise or non-exercise of the rights
of the Company and the Holders under this Section 6(e) to purchase Offered
Shares from the Selling Shareholder or participate in sales of Offered Shares by
the Selling Shareholder shall not adversely affect their rights to make
subsequent purchases from the Selling Shareholder of Offered Shares or
subsequently participate in sales of Offered Shares by the Selling Shareholder.

                    (f)      Exempt Transfers.

                               (i)      Notwithstanding the foregoing, the
provisions of Sections 5 and 6 hereof shall not pertain or apply to any pledge,
transfer or gift to the ancestors, descendants, spouses of descendants, or
spouse of a Selling Shareholder (the “Family Members”), or to trusts, funds,
partnerships or limited liability companies for the benefit of such Family
Members or a Selling Shareholder; provided, however, that the Selling
Shareholder shall inform the Holders of such pledge, transfer or gift prior to
effecting it and the pledgee, transferee or donee shall furnish the Holders with
a written agreement to be bound by and comply with all provisions of this
Agreement. Such transferred Offered Shares shall remain “Offered Shares”
hereunder, and such pledgee, transferee or donee shall be treated as a “Selling
Shareholder” for purposes of this Agreement.

14

--------------------------------------------------------------------------------

                               (ii)     Notwithstanding the foregoing, the
provisions of Section 5 and 6 hereof shall not apply to (i) the sale of any
Offered Shares to the public pursuant to a registration statement filed with,
and declared effective by, the Securities Act; or (ii) the sale of any Offered
Shares to the Company.

                    (g)      Prohibited Transfers. In the event a Selling
Shareholder sells any Offered Shares in contravention of the co-sale rights of
the Holders under Section 6 hereof (a “Prohibited Transfer”), the Holders, in
addition to such other remedies as may be available at law, in equity or
hereunder, shall have the put option provided below, and such Selling
Shareholder shall be bound by the applicable provisions of such option. In the
event of a Prohibited Transfer, each Holder shall have the right to sell to such
Selling Shareholder the number of shares of Series A Preferred Stock (or Common
Stock issued or issuable upon conversion thereof) equal to the number of shares
each Holder would have been entitled to transfer to the third-party
transferee(s) under Section 6 hereof had the Prohibited Transfer been effected
pursuant to and in compliance with the terms hereof. Such sale shall be made on
the following terms and conditions:

                               (i)      The price per share at which the shares
are to be sold to such Selling Shareholder shall be equal to the price per share
paid by the third-party transferee(s) to such Selling Shareholder in the
Prohibited Transfer. Such Selling Shareholder shall also reimburse each Holder
for any and all fees and expense, including legal fees and expenses, incurred
pursuant to the exercise or the attempted exercise of the Holder’s rights under
Section 5 or 6 hereof.

                               (ii)     Within ninety (90) days after the later
of the dates on which the Holder (A) received notice of the Prohibited Transfer
or (B) otherwise became aware of the Prohibited Transfer, each Holder shall, if
exercising the option created hereby, deliver to such Selling Shareholder the
certificate or certificates representing shares to be sold, each certificate to
be properly endorsed for transfer.

                               (iii)    Such Selling Shareholder shall, upon
receipt of the certificate or certificates for the shares to be sold by a
Holder, pursuant to this Section 6(g)(iii), pay the aggregate purchase price
therefor and the amount of reimbursable fees and expenses, as specified in
Section 6(g)(i) hereof, in cash or by other means acceptable to the Holder.

                               (iv)     Notwithstanding the foregoing, any
attempt by the Selling Shareholder to transfer Offered Shares in violation of
Section 5 or 6 hereof shall be void and the Company hereby agrees not to effect
such a transfer and not to treat any alleged transferee(s) as the holder of such
shares without the written consent of Holders holding a majority in interest of
the then outstanding Series A Preferred Stock.

                    (h)      Notwithstanding anything to the contrary herein,
any and all of the Company’s obligations under Sections 5 and 6 shall terminate
upon the consummation of a Liquidation Event.

15

--------------------------------------------------------------------------------

          7.      Other Covenants.

                    (a)      Joint Guaranty. Each Company Entities and the Major
Shareholder (collectively, the “Guarantors”) shall jointly and severally
guarantee to the Investors the timely payment by the Company of any dividends
on, and any redemption price payable for the redemption of, the Series A
Preferred Stock pursuant to the Certificate of Designation, their obligations
under Section 7(d) hereof (such obligations, collectively, the “Guaranteed
Obligations”). If the Company defaults in the payment when due of all or any
part of the Guaranteed Obligations, including, without limitation, default in
the payment of interest and costs which become payable under the Guaranteed
Obligations, the Guarantors shall in lawful money of the United States pay to
the Investors or order, on demand, all sums due and owing on the Guaranteed
Obligations, including all principal, interest, charges, costs, and fees.
Without limiting the Guarantor’s own defenses and rights hereunder, each
Guarantor reserves to itself all rights, setoffs, counterclaims and other
defenses that such Guarantor may have to payment of all or any portion of the
Guaranteed Obligations. The Guarantors shall not be released from its
obligations under this Section 7(a) until the fulfillment in full of all
Guaranteed Obligations.

                    (b)      Transfer Restrictions on the Major Shareholder and
Company Entities.

                               (i)      Direct Transfers. The Major Shareholder
shall not, directly or indirectly, sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose through one or a series of transactions
the shares of Common Stock held by the Major Shareholder to any Person any time
prior to the Qualified IPO.

                               (ii)     Indirect Transfers. Except as part of
those transactions as a necessity to comply with PRC’s foreign investment
restrictions subject to and contingent on the Closing or contemplated under a
series of agreements known as the “VIE Agreements” entered into by and among the
WFOE, SFJV and its shareholders, as the case may be, without the prior written
consent of Investors holding at least 66 2/3% of the issued and outstanding
shares of Series A Preferred Stock, prior to the Qualified IPO:

                                           (1)      None of the Major
Shareholder or the Company shall directly or indirectly, sell, assign, transfer,
pledge, hypothecate, mortgage, encumber or otherwise dispose of through one or a
series of transactions any equity interest held, directly or indirectly, by
him/it in HK, WFOE or SFJV to any Person;

                                           (2)      None of the Major
Shareholder or the Company shall cause or permit HK, WFOE or SFJV to, issue to
any Person any equity or any options for, or any other securities exchangeable
for or convertible into, such shares of such Company Entities; and

                                           (3)      Neither the Company nor HK
shall, directly or indirectly, sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose through one or a series of transactions
any equity interest held or controlled, directly or indirectly, by the Company,
in HK to any person or dispose of the Core Business or substantial assets of the
Company or HK.

                    (c)      Lead Investor’s Right of First Refusal to Provide
Loan Facility. The Company here agrees to give the Lead Investor a right of
first refusal to provide loan facilities to the Company and/or any Company
Entity on the same commercial terms as offered by other lenders.

16

--------------------------------------------------------------------------------

                    (d)      Undertakings Related to Financial and Operational
Benchmarks. In the event the After Tax Net Profit for the years ending December
31, 2010, December 31, 2011 and December 31, 2012, respectively, shall be less
than $35,000,000, $48,000,000 and $68,000,000, respectively, the Company agrees
to pay the Investors an aggregate amount equal to the cash compensation
calculated as follows, respectively, pro rata to their respective Investment
Amount:

                                (i)      2010 Cash Compensation = Investment
Amount x ($35,000,000 – actual 2010 After Tax Net Profit)/$35,000,000;

                                (ii)     2011 Cash Compensation = Investment
Amount x ($48,000,000 – actual 2011 After Tax Net Profit)/$48,000,000;

                                (iii)    2012 Cash Compensation = Investment
Amount x ($68,000,000 – actual 2012 After Tax Net Profit)/$68,000,000.

          The Company shall have its financial statements audited by a Big Four
Account Firm each year so that the After Tax Net Profit for such year is
available within 90 days after the end of such year. If there is an After Tax
Net Profit shortage for any of the years ending December 31, 2010, December 31,
2011 and December 31, 2012, the Company shall pay to the Investors the cash
compensation calculated pursuant to this Section 7(d) within 10 days after the
date on which the After Tax Net Profit for such year becomes available.

          For the avoidance of doubt, this Section 7(d) and the guarantee
obligations of the Major Shareholder with respect to this Section 7(d) (as set
forth in Section 7(a)) shall survive the completion of a Qualified IPO.

                    (e)      Board Representation. Immediately following the
Closing, the Board of Directors of the Company shall comprise of not less than
five (5) and not more than seven (7) directors, of which a majority shall be
non-executive or independent directors and at least one (1) (the “Investor
Director”) shall be exclusively appointed and removed by the Lead Investor prior
to the earlier occurrence of the Qualified IPO or the full redemption of the
Series A Preferred Stock. The Company shall be responsible for all the
out-of-pocket travel and accommodation expenses of the Investor Director for
attendance of the board meetings.

                    (f)      Subsequent Equity Sales. From the date hereof until
such time as no Investor holds any of the Securities, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of securities involving a Variable
Rate Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the shares of Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price. No
Variable Rate Transaction shall be deemed an Exempt Issuance. Any Investor shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

17

--------------------------------------------------------------------------------

                    (g)      Core Business. Prior to the completion of a
Qualified IPO, the Company agrees that the Company Entities shall focus on the
Core Business.

          8.       Protective Provisions. So long as any shares of Series A
Preferred Stock are outstanding, the Company shall not, and the Company and the
Major Shareholder shall take all actions within their power to ensure that, no
Subsidiary shall take any of the actions set forth below (the “Special Voting
Transactions”) without first obtaining the approval (by vote or written consent,
as provided by law) of the holders of at least a 66 2/3% majority of the then
outstanding shares of Series A Preferred Stock, voting as a separate class, it
being understood that in the event of any conflict in the Special Voting
Transactions set forth in the Certificate of Designation and this Agreement,
this Agreement shall prevail:

                    (a)      Amendment of any certificate of incorporation,
certificate designation or by-laws or other constitutional documents of any
Company Entity that adversely affect the Series A Preferred Stock;

                    (b)      Issuance of any securities and reclassification of
any outstanding securities, other than (i) the issuance and sale of shares of
Common Stock in a Qualified IPO, or (ii) the issuance and sale of securities to
the executives and employees of the Company pursuant to an option or stock plan
approved by the Board of Directors, provided that shares reserved to be issued
under such plan do not exceed 10% of the issued and outstanding shares of the
Company immediately following the Closing;

                    (c)      Any merger or consolidation of any Company Entity
with one or more other corporations in which the shareholders of such Company
Entity immediately after such merger or consolidation hold stock representing
less than a majority of the voting power of the outstanding stock of the
surviving corporation;

                    (d)      The liquidation or dissolution of any Company
Entity and any termination or material modification of any Company Entity’s
Subsidiaries;

                    (e)      Acquisitions, divestments or disposals where the
aggregate consideration, in one transaction or a series of related transactions,
exceeds $5,000,000;

                    (f)      Any material change to the nature of business and
strategic direction of any Company Entity;

                    (g)      Designating any Company Entity other than the
Company to be the listing entity for the Qualified IPO;

18

--------------------------------------------------------------------------------

                    (h)      Incurrence of any capital expenditures for any
project which exceeds $5,000,000;

                    (i)      Incurrence of any new indebtedness which exceeds
$3,800,000;

                    (j)      Entering any new related-party transactions or a
series of related-party transactions within any 12-month period, contracts and
arrangements which exceed $1,000,000 million in consideration; and

                    (k)      Any payments outside the ordinary course of
business and any payment of dividends.

          9.       Miscellaneous.

                    (a)      Successors and Assigns. The rights under this
Agreement may be assigned (but only with all related obligations) by a Holder to
a transferee of Registrable Securities; provided, however, that (x) the Company
is, within a reasonable time after such transfer, furnished with written notice
of the name and address of such transferee and the Registrable Securities with
respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement. For the purposes of
determining the number of shares of Registrable Securities held by a transferee,
the holdings of a transferee (1) that is an Affiliate or stockholder of a
Holder; (2) who is a Holder’s Family Member; or (3) that is a trust for the
benefit of an individual Holder or such Holder’s Family Member shall be
aggregated together and with those of the transferring Holder; provided further
that all transferees who would not qualify individually for assignment of rights
shall have a single attorney-in-fact for the purpose of exercising any rights,
receiving notices, or taking any action under this Agreement. The terms and
conditions of this Agreement inure to the benefit of and are binding upon the
respective successors and permitted assignees of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assignees any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.

                    (b)      Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Any dispute, controversy or claim arising out of or relating to this
Agreement or the transactions contemplated hereof, or the breach, termination or
invalidity thereof, shall be settled by arbitration in Hong Kong under the
UNCITRAL Arbitration Rules in accordance with the Hong Kong International
Arbitration Centre Procedures for the Administration of International
Arbitration in force at the date hereof. The place of the arbitration shall be
Hong Kong and the language of the arbitration shall be English. There shall be
only one arbitrator.

                    (c)      Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

19

--------------------------------------------------------------------------------

                    (d)      Titles and Subtitles. The titles and subtitles used
in this Agreement are for convenience only and are not to be considered in
construing or interpreting this Agreement.

                    (e)      Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

If to the Company:

Jinhao Motor Company
Dawang Industrial Park
Zhaoqing Hi-Tech Exploit Area
Guangdong Province, PRC
Facsimile: (86) 0758-3625311
Attention: Chief Executive Officer

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP
50 Fremont
San Francisco, CA 94105-2228
Facsimile: (415)983-1200
Attn.: Scott Kline, Esq.

If to an Investor:

To the address set forth under such Investor’s name on the signature pages
hereof;

If to the Major Shareholder:

20

--------------------------------------------------------------------------------

Mr. Tsoi Chak Shing
Dawang Industrial Park
Zhaoqing Hi-Tech Exploit Area
Guangdong Province, PRC
Facsimile: 86) 0758-3625311
Attention: Mr. Tsoi Chak Shing

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP
50 Fremont
San Francisco, CA 94105-2228
Facsimile: (415)983-1200
Attn.: Scott Kline, Esq.

                    (f)      Amendments and Waivers. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company, the Major Shareholder and the Investors holding a 66 2/3% majority of
the securities subscribed for by Investors (excluding any Investors that are
Affiliates of the Company). No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Investor to amend or consent to a waiver or modification of any provision
of any Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares.

                    (g)      Severability. If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby.

                    (h)      Aggregation of Stock. All shares of Registrable
Securities held or acquired by Affiliates shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement and
such Affiliated persons may apportion such rights as among themselves in any
manner they deem appropriate.

                    (i)      Entire Agreement. This Agreement, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

                    (j)      Delays or Omissions. No delay or omission to
exercise any right, power, or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power, or remedy of such nonbreaching or nondefaulting party,
nor shall it be construed to be a waiver of or acquiescence to any such breach
or default, or to any similar breach or default thereafter occurring, nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. All remedies, whether
under this Agreement or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

21

--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

22

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Investors’
Rights Agreement to be duly executed by their respective authorized signatories
as of the date first indicated above.

JINHAO MOTOR COMPANY

 

By: /s/ Tsoi Chak Shing
Name: Tsoi Chak Shing
Title: Chairman


 

MAJOR SHAREHOLDER

 

/s/ Tsoi Chak Shing
Tsoi Chak Shing


JINHAO MOTOR COMPANY – SERIES A INVESTORS’ RIGHTS AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Investors’
Rights Agreement to be duly executed by their respective authorized signatories
as of the date first indicated above.

Name and Address of Investor:  
                                                                                                 
  DBS Nominees (Private) Limited   By: /s/ Stanley
Leung                                                            Authorized
Signature   Senior Vice
President                                                          Official
Capacity or Title (please print)   Stanley
Leung                                                                      
(Please print name of signatory if different from the name of the Investor
printed above.)   Investor’s Address:   6 Shenton Way, #30-01 DBS Building Tower
One Singapore 068809
                                                                                                 
  Telephone Number: (+65) 6878-6446                               Fax Number:
(+65)6220-7487                                           E-mail
Address:                                                                     

JINHAO MOTOR COMPANY – SERIES A INVESTORS’ RIGHTS AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Investors’
Rights Agreement to be duly executed by their respective authorized signatories
as of the date first indicated above.

Name and Address of Investor: The Islamic Bank of Asia Limited
                                                                                                 
  By: /s/Tan Jeh Wuan                                                 Authorized
Signature   Managing
Director                                                                  
Official Capacity or Title (please print)   Tan Jeh
Wuan                                                                           
(Please print name of signatory if different from the name of the Investor
printed above.)   Investor’s Address:   6 Shenton Way #01-01/02 DBS Building
Tower 1 Singapore 068809
                                                                                                 
    Telephone Number: 65 6878 5353                                      Fax
Number: +65 6878 5500                                                E-mail
Address:                                                                       

JINHAO MOTOR COMPANY – SERIES A INVESTORS’ RIGHTS AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investors’ Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name and Address of Investor: Profit Tone Global Investments Limited
                                                                                                 
      By:   /s/Liu, Hao                                                   
              Authorized Signature   Sole
Owner                                                                          
  Official Capacity or Title (please print)   Liu,
Hao                                                                                
  (Please print name of signatory if different from the name of the Investor
printed above.)   Investor’s Address:   Suites 3702-04. 37/F, Tower 6,
The                                 Gateway, Harbour City, TST,
Kowloon                            Hong Kong,
China                                                                Telephone
Number: 852.3719.9399                               Fax Number:
852.3719.9328                                           E-mail
Address:                                                                  


--------------------------------------------------------------------------------

EXHIBIT A
______________________________________________

SCHEDULE OF INVESTORS

No. Investor Name Investor Address 1. DBS Nominees (Private) Limited

6 Shenton Way, #30-01
DBS Building Tower One
Singapore 068809

2. The Islamic Bank of Asia Limited

6 Shenton Way
#01-01/02
DBS Building Tower 1
Singapore 068809

3. Profit Tone Global Investments Limited

Suites 3702-04. 37/F, Tower 6, The Gateway, Harbour City, TST, Kowloon Hong
Kong, China

4.     5.     6.     7.     8.     9.     10.     11.     12.     13.     14.  
  15.     16.     17.     18.     19.     20.     21.     22.     23.    


--------------------------------------------------------------------------------


No. Investor Name Investor Address 24.     25.    


--------------------------------------------------------------------------------